Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 3/22/2022 has been received and entered.  Claim 18 has been amended, claim 31 has been added, and claims 11, 14, 15, 29 have been cancelled.
Claims 1-10, 12-13, 16-28, 30-31 are pending.

Election/Restriction
As previously noted, Applicant’s election of Group II and the species of about 40- 60 percent GC content and polymerase GC content bias in the reply filed on 12/23/2019 was acknowledged.  The election of species was withdrawn because it did not appear that the examination of all the species would be an undue burden.
Claims 1-10, 12-13, 16-28, 30-31 are pending.
Newly added claim 31 is dependent on claim 12 and consistent with the elected invention.
  Claims 1-10, 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2019. 
The examiner has required restriction between product or apparatus claims and process claims.  Applicants have elected claims directed to a method, and have not amended the product claims consistent with the method and have not been considered for rejoinder in accordance with 37 CFR 1.104 because of the additional issues that have not been resolved as with the method claims.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 12-13, 16-28, 31 drawn to a method of using the composition of a sequence control construct which includes a barcode, universal sequence and a GC content portion, where the composition is spiked into a DNA sample before sequencing, are currently under examination.

Priority
	This application filed 5/21/2019 claims benefit to three US provisional applications: 62/801520 filed 2/5/2019; 62/703266 filed 7/25/2018; and 62/674533 filed 5/21/2018; and is related to 16/418515 filed 5/21/2019 and PCT/US2019/33311 filed 5/21/2019 through the claim of benefit to US provisional applications.
Applicants have not commented on the summary of priority in their remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 16-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  
The amendments to claim 12 have been amended to address the issue raised about ‘to control for extraction efficiency’.

Claims 21, 22 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Upon review of the claim limitations, it is noted that claim 21 is dependent on itself.  Dependent claims are included in the basis of the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13, 16-28 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (The Overlooked Fact: Fundamental Need for Spike-In Control for Virtually All Genome-Wide Analyses), Wong et al., Quail et al., Dauphin et al (2009), Zhang et al (Results of first proficiency test for KRAS testing with formalin-fixed, paraffin-embedded cell lines in China, Clin Chem Lab Med 2014; 52(12): 1851–1857), O’Connell et al (High Interspecimen Variability in Nucleic Acid Extraction Efficiency Necessitates the Use of Spike-In Control for Accurate qPCR-based Measurement of Plasma Cell-Free DNA Levels, Laboratory Medicine 48:4:332-338, DOI: 10.1093/labmed/lmx043), Hardenbol et al (US 2016/0257984 A1), and Chen et al. (Effects of GC Bias in Next-Generation-Sequencing Data on De Novo Genome Assembly) is withdrawn.
In view of the amendments, providing spiked samples for quality control were known, however providing the controls to the original sample and using it for cross contamination and for extraction efficiency does not appear to be obvious given the art of record.
Accordingly, the rejection is withdrawn.

Conclusion
Claims 12-13, 16-20 are allowed.

As provided in the record, the closest art is Chen et al. (2016) who provide an overview for the importance of spike-in controls for the accurate interpretation of virtually all genome wide analyses including in the construction of libraries DNA isolated from a sample.  Both Zhang et al and Dauphin et al provide for controls that are encapsulated to provide the most accurate assessment during isolation protocols, however Hammer et al is noted in that it provides evidence of complex structures of simulated cells and Zelikin et al demonstrates that encapsulation is a broad term and consistent with the specification provides for a variety of polymers.
                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631